Citation Nr: 1209151	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  07-24 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines 


THE ISSUES

1.  Entitlement to service connection for the residuals of a left ankle sprain.  

2.  Entitlement to service connection for joint pain of the elbows, wrists, shoulder and knuckles, including as a chronic qualifying disability.  

3.  Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran), his spouse, and brother-in-law


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from November 1977 to May 1981, and from May 1987 to June 1991.  The record shows that he served in the Southwest Theater of Operations during his second period of service.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2009, a travel board hearing was held before the undersigned at the RO.  A transcript of the hearing is associated with the Veteran's claims file.

In April 2011, the Board remanded the issues related to a left ankle sprain; neck disability; joint pain of the elbows, wrists, shoulder, and knuckles; hypertension; diabetes mellitus; and a skin disorder.  Regarding the issue of service connection for a neck disability, it is noted that service connection was granted in a September 2011 rating decision.  

The matters related to diabetes mellitus and a skin disorder were remanded for issuance of a Statement of the Case (SOC) pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Manlincon v. West, 12 Vet. App. 238 (1999).  In June 2011, a SOC was issued.  The Veteran was told that, to perfect an appeal as to these additional issues, a substantive appeal needed to be filed within 60 days.  No substantive appeal has been received.  Hence these issues are not properly before the Board.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. § 20.302(c) (1997); Roy v. Brown, 5 Vet. App. 554 (1993).  



FINDINGS OF FACT

1.  The Veteran sustained a left ankle strain in 1988, but no chronic symptoms of a left ankle disability were shown in service; lower extremities were normal at separation from service in 1991.  
	
2.  The Veteran did not continuously manifest symptoms of residuals of a left ankle strain after service.  

3.  The Veteran's current left ankle disability, small spurs of the medial tibial malleoli and left calcaneous, are not residuals of a left ankle strain sustained during service or shown to have been caused by any in-service event.  

4.  During service, the Veteran manifested a right shoulder injury, a left little finger disorder, and a right wrist injury; but no injury of the elbows, left wrist, or other knuckles or chronic disease or chronic symptoms of joint pain of the elbows, wrists, shoulders, or knuckles were manifested during service.  

5.  The Veteran did not continuously manifest symptoms of joint pain of the elbows, wrists, shoulders, or knuckles in the years after service.  

6.  Chronic disabilities manifested by joint pain of the elbows, wrists, shoulders, or knuckles did not manifest to a compensable degree for any six month period.  

7.  Hypertension is permanently worsened in severity by service-connected PTSD.  


CONCLUSIONS OF LAW

1.  Residuals of a left ankle strain were neither incurred in nor aggravated by service, nor may small spurs of the medial tibial malleoli and left calcaneous be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  Service connection for chronic disabilities manifested by joint pain of the elbows, wrists, shoulders, or knuckles is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, hypertension was aggravated by service-connected PTSD.  38 C.F.R. § 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  July 2004, June 2006, November 2006, December 2006, and April 2008 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  Except for the July 2004 letter, these letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in August 2011.  The examination is found to be adequate for rating purposes.  In this regard, it is noted that the examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding whether the disabilities for which service connection was claimed were related to service or to the Veteran's service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  The Board finds VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis or cardiovascular disease, including hypertension, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is claiming service connection for a disability manifested by pain in various joints.  The Veteran served in the Southwest Asia theater of operations and is considered to be a veteran of the Persian Gulf.  The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(f); 38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. §3.317(d)(2).

Pursuant to 38 U.S.C.A. § 1117, the definition of "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms.  See 38 C.F.R. 
§ 3.317(a)(2).  Under 38 U.S.C.A. § 1117(a)(1) , compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(3).  

The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) .

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b). 

In the case of claims based on chronic qualifying disability under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Service Connection for Residuals of a Left Ankle Sprain

The Veteran contends that he has residuals of a left ankle sprain that he sustained during service.  In testimony given before the undersigned at a Board hearing in July 2009, the Veteran pointed out that he had sustained an injury of his left ankle in service in 1988.  

The Board finds that the Veteran sustained a left ankle strain in 1988, but no chronic symptoms of a left ankle disability were shown in service; lower extremities were normal at separation from service in 1991.  The Veteran's STRs show that he sprained his left ankle playing football in February 1988.  He was treated for left ankle pain into October and November 1988, but had no further complaints or manifestations of a left ankle disorder in the remaining years of service.  On examination for separation from service, clinical evaluation of the lower extremities was normal.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not continuously manifest symptoms of residuals of a left ankle strain after service.  On examination by VA in June 1996, the Veteran had no complaints or manifestations of a left ankle disability.  During the Board hearing in July 2009, the Veteran did not specifically testify that he had had complaints of left ankle pain in the years following active duty.  

The Board finds that the Veteran's current left ankle disability is shown to be small spurs of the medial tibial malleoli and left calcaneous, but these are not residuals of a left ankle strain sustained during service or shown to have been caused by any in-service event.  In response to remand by the Board, the Veteran was examined by VA in August 2011.  At that time, the examiner rendered a diagnosis of small spurs of the medial tibial malleoli and left calcaneus.  The examiner opined that this current left ankle disability was less likely as not due to military service.  The rationale was that the left ankle sprain that was sustained during service was treated adequately, with no evidence that it became chronic.  The review of the post-service treatment records showed no mention of any chronic left ankle disability and, most pertinently, the most recent ankle X-rays showed only spurs, with the ankle joint spaces to be intact.  The VA examiner reasoned that, if the ankle sprain were to have developed into a chronic condition, more deterioration of the ankle joint would be expected.  For these reasons, it is found that the preponderance of the evidence is against the claim and service connection for residuals of a left ankle sprain must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Joint Pain of the Elbows, 
Wrists, Shoulder, and Knuckles 

The Veteran contends that service connection is warranted for a disability manifested by joint pain of the elbows, wrists, shoulder, and knuckles.  After review of the record, the Board finds that during service, the Veteran manifested a right wrist disorder, right shoulder injury, and a left little finger disorder.  STRs show that in June 1988 he had complaints of right wrist pain following a fall.  X-ray studies were normal.  In August 1989, he had complaints of pain of the left little finger, and in May 1990 he was assessed as having a right rotator cuff strain.  Following these instances, he had no further complaints of pain in either hand, of the right wrist, or of either shoulder.  There was no report of injury of the elbows, left wrist, or other knuckles (other than the left little finger) during service.  There were no complaints of pain of the elbows in the STRs.  Chronic disease or chronic symptoms of joint pain of the elbows, wrists, shoulders, or knuckles were not manifested during service.  

The Board finds that the Veteran did not continuously manifest symptoms of joint pain of the elbows, wrists, shoulders, or knuckles in the years after service.  Review of the post-service treatment records do not show complaints of chronic pain of the claimed joints and, on examination by VA in June 1996, there were no complaints of pain in the wrists, shoulders, elbows, or knuckles.  

The Board finds that current disabilities manifested by joint pain of the elbows, wrists, shoulders, or knuckles are also not currently demonstrated in the record; therefore, there is no basis for the establishment of service connection directly.  The only abnormality of either hand was of a ruptured extensor tendon of the right thumb.  The examiner opined that this was less likely than not caused by, or the result of, service.  The rationale for this opinion was that the STRs showed no abnormality of the hand, and that this was not demonstrated in the years following service.  As there is no competent evidence of current disability manifested by joint pain of the elbows, wrists, shoulders, or knuckles, direct service-connection must be denied.  See Brammer v. Derwinski, 3 vet. App. 223, 225 (1992).  

The Board also finds that symptoms of joint pain of the elbows, wrists, shoulders, or knuckles have not been demonstrated to a compensable degree at any time after separation from service; therefore, there is no basis for the establishment of service connection presumptively as due to a chronic qualifying disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  On August 2011 examination by VA, which was conducted pursuant to remand by the Board, the VA examiner found no chronic disabilities manifested by joint pain of the elbows, wrists, shoulders, or knuckles.  

The Veteran has testified that he has disabilities manifested by joint pain in the elbows, wrists, shoulders, and knuckles; however, he has not described symptoms that would warrant a compensable degree of disability for any of these joints.  See 38 C.F.R. §§ 4.71, 4.71a.  The August 2011 VA examination did not show evidence of any limitation of motion of the elbows, wrists, shoulders, or fingers.  Joint disability may be evaluated as analogous to degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.20 (2011).  For a compensable evaluation, limitation of motion of the specific joint involved will be rated as 10 percent disabling, even if the limitation is noncompensable under the appropriate diagnostic code for the joint, where there is noncompensable limitation of motion due to painful motion or motion limited by other orthopedic factors such as stiffness, weakness, fatigability, or incoordination.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

As limitation of motion is not demonstrated in this Veteran's case for any period, the criteria for a 10 percent rating have not been more nearly approximated for any period.  Thus, there is no basis to presume service connection for chronic qualifying disabilities based on service in the Persian Gulf.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a disability manifested by joint pain of the elbows, wrists, shoulders or knuckles is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Hypertension

The Veteran is claiming service connection for hypertension, primarily contending that hypertension is proximately due to or aggravated by his service-connected PTSD.  

After a review of all of the evidence of record, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's hypertension is aggravated by his service-connected PTSD.  In this regard, an examination was conducted by VA in August 2011.  At that time, the examiner diagnosed the Veteran as having hypertension.  After review of the claims folder, the August 2011 examiner opined that it was less likely than not that the hypertension was proximately the result of the Veteran's service-connected PTSD.  His reason was that the Veteran claimed that his blood pressure went up when he gained weight.  The VA examiner further opined, however, that it was at least as likely as not that the hypertension was aggravated by service-connected PTSD.  The VA examiner explained that it was possible to establish a baseline of blood pressure readings prior to the Veteran's diagnosis of PTSD, and that the readings increased after he 

was diagnosed with PTSD.  Given this medical opinion, and resolving all reasonable doubt in the Veteran's favor, the Board finds that secondary service connection for hypertension by aggravation due to service-connected PTSD is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for the residuals of a left ankle sprain is denied.  

Service connection for joint pain of the elbows, wrists, shoulder, and knuckles, including as a chronic qualifying disability, is denied.  

Service connection for hypertension, as secondary to service-connected PTSD, is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


